                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
                                       CIVIL MINUTES – GENERAL
 Case No.     LA CV 18-09269 DSF (ASx)                                          Date    April 10, 2019
 Title        Martin Vogel v. Peter Joe et al


 Present: The Honorable            DALE S. FISCHER, UNITED STATES DISTRICT JUDGE

                   Renee Fisher                                              Not Reported
                   Deputy Clerk                                             Court Reporter
           Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                     Not Present                                              Not Present

 Proceedings:             (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL FOR LACK
                          OF PROSECUTION

       Plaintiff(s) are ORDERED to show cause why this case should not be dismissed, for lack of
prosecution. Link v. Wabash R. Co., 370 U.S. 626 (1962) (court has inherent power to dismiss for lack
of prosecution on its own motion).  In this matter:

       Defendant(s) did not answer the complaint, yet Plaintiff(s) have failed to request entry of default,
pursuant to Fed. R. Civ. P. 55(a). Plaintiff(s) can satisfy this order by seeking entry of default or by
dismissing the complaint.

         The docket reflects that Plaintiff(s) are not actively pursuing this matter. Plaintiff(s) can satisfy
this order by filing a Status Report, not to exceed 4 pages, setting forth the current status of the
litigation.

     Plaintiffs must respond to this order within 21 days. Failure to respond to this OSC will be
deemed consent to the dismissal of the action.

        Pursuant to Rule 78 of the Federal Rules of Civil Procedure, the Court finds that this matter is
appropriate for submission without oral argument. The Order to Show Cause will stand submitted on
that date.

      Filing of the above document on or before the date indicated above will constitute a satisfactory
response to the Order to Show Cause




                                                                                               ____ : ____
 Page 1 of 1                              CIVIL MINUTES - GENERAL
                                                                                   Initials of Deputy Clerk: rf
